Citation Nr: 1752541	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin condition, claimed as secondary to Agent Orange exposure and/or posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel






INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from January 1967 to February 1970, with service in the Republic of Vietnam from August 1967 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed his notice of disagreement in August 2011, and timely filed his substantive appeal in February 2014.

This case was previously before the Board in February 2000, when it was remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.     38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Specifically, the Board finds that the Veteran is entitled to a VA examination to determine the etiology of his skin condition.  

Here, a September 1984 VA examination reveals that the Veteran developed a rash on his face, chest, back, and occasionally on his anus in or around 1968.  The Veteran reported that the rash did not itch but burned and worsened with sweating and any other type of moisture, including bathing.  There was evidence in his STRs of exposure to poison oak in 1969 that was treated and resolved.  In a July 1994 VA examination for Agent Orange, the examiner indicated that the Veteran was involved in handling or spraying Agent Orange.  The Veteran was deployed to an area in Vietnam where Agent Orange was recently sprayed.  He maintained that he was exposed to Agent Orange maybe five or six times, one week at a time or more.  The Veteran reported that he had no skin conditions prior to service in Vietnam.  However, after exposure, he developed a skin rash, with itching and burning.  The examiner diagnosed the Veteran with chronic dermatitis.  Moreover, the Veteran presented evidence that seborrheic dermatitis may be aggravated by among other things, psychological stress, reduced general health, stress, or sleep deprivation.  The Veteran claims that since he is service-connected for PTSD at 100 percent, his psychological stress has aggravated his chronic dermatitis.  Therefore, as it is unclear on whether his skin condition was caused or aggravated by his Agent Orange exposure and/or his service-connected PTSD, a remand is necessary to determine the etiology of the Veteran's skin condition.  See 38 U.S.C. § 5103(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes the Veteran's representative has also requested a remand to obtain another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Based on a review of the claims file, including service treatment records, the Veteran's lay statements, buddy statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to provide an opinion, which addresses the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition, is in any way causally or etiologically related to his military service.

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition is caused or aggravated by his service-connected posttraumatic stress disorder.  The examiner must address the treatise evidence cited by the Veteran's representative in the March 2017 written presentation.  

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition is caused or aggravated by his exposure to herbicide agents.

The examiner must provide rationales to support each opinion.

The examiner is reminded that he term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a skin condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The medical reasons for accepting or rejecting the Veteran's reports of continuity of symptoms since service should be set forth in detail. 

3.  If the benefit on appeal remains denied, the originating agency should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




